DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2022 has been entered.
Information Disclosure Statement
Receipt is acknowledged of the information disclosure statements (IDS) submitted on 5 August 2022, which have been placed of record in the file.  Initialed, signed, and dated copies of the PTO-1449 or PTO-SB-08 forms are attached to this Office action.  
Response to Amendment
Receipt is acknowledged of an amendment, filed 5 August 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-20 are pending.
Claims 1 and 18 are amended. 
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have not been submitted. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the driver retention members configured to retain the staple drivers in their fired position in combination with the driver retention members configured to retain the staple drivers in their unfired position of claims 6 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is inadequate written description of the subject matter of claims 14 and 15.  Claim 14 recites that “a motivation force is required to motivate said staple driver from said fired position toward said base of said cartridge body”; and claim 15 recites that “said motivation force is greater than said first force”.  The specification (at paragraph [0300]) discloses that “a smaller force is required to move the staple drivers 11600 from their unfired position toward their fired position than the force required to move the staple drivers 11600 from their fired position toward the base of the staple cartridge 11900”.  The specification does not disclose movement of the staple drivers from a fired position toward said base.  There is no clear link between the written description and the claim language.  There is no disclosure of a motivation force or of any element that creates a motivation force.  There is no disclosure of what type of the force the motivation force is.  Is the motivation force caused by gravity, or a driving force, or friction, or something else?  A motivation force that moves a staple driver from a fired position toward the base is not disclosed, and a person having ordinary skill in the art would not be able to make and use the invention as claimed.  Clarification is required.  
While no prior art has been applied with respect to claims 14-15, this is not an indication of allowable subject matter in claims 14-15.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (US Patent Publ. No. 2018/0168650).
With respect to claim 9, Shelton et al. disclose a replaceable staple cartridge 640 (figure 24, [0356], lines 1-2) for use with a surgical instrument ([0297]), wherein said replaceable staple cartridge comprises a proximal end 346 (figure 25, [0356], line 6); a distal end 347 (figure 25, [0346], line 6); a cartridge body 642 (figure 24, [0356], lines 4-5), comprising a deck surface 645 (figure 24, [0356], line 5); and a base (outer shell, [0359], lines 1-3); an elongate slot 343 (figure 25, [0356], line 7) extending from said proximal end toward said distal end ([0356], lines 7-8), wherein said elongate slot defines a longitudinal axis ([0356], lines 7-8); staple cavities 644 (figure 24, [0356], line 5) defined in said cartridge body; staple drivers 602, 603, 604 (figure 24, [0357] movably positioned in said staple cavities, wherein said staple drivers are movable upwardly from an unfired position to a fired position ([0357], lines 8-14); a firing member ([0300], lines 1-2, [0357], lines 8-14), wherein said firing member is configured to move said staple drivers from said unfired position toward said fired position ([0357], lines 8-14); and driver retention members 610 (figure 27, [0360], lines 1-13) extending from said cartridge body into said staple cavities, wherein said driver retention members are configured to retain said staple drivers in their unfired position ([0360], lines 1-6) and releasably prevent said staple drivers from moving upwardly into their fired position.  Shelton et al. disclose that the retention members 610 maintain the staple drivers in their predetermined starting positions ([0360]) via a friction fit in the absence of a firing force ([0364]), until the wedge sled under a firing force overcomes the friction fit to motivate the staple drivers and deploy the staples ([0361]).  Accordingly, since Shelton et al. disclose that the retention members maintain the drivers in the unfired position (preventing movement of the staple drivers) and then permit movement (release) of the drivers, therefore the driver retention members 610 are considered to releasably prevent the staple drivers from moving upwardly into their fired position.
With respect to claim 10, Shelton et al. disclose that the driver retention members 610 extend into said staple cavities 644 transverse to said longitudinal axis (figures 25 and 27, [0364], lines 8-10).  
With respect to claim 11, Shelton et al. disclose that each staple cavity 644 is defined by a proximal wall; a distal wall; a first sidewall 608 (figure 27, [0364], lines 8-10); and a second sidewall 608 (figure 27, [0364], lines 8-10).  See Annotated Figure A. 

    PNG
    media_image1.png
    571
    509
    media_image1.png
    Greyscale

With respect to claim 12, Shelton et al. disclose that each driver retention member 610 extends into a said staple cavity from said first sidewall 608 (figure 27, [0364], lines 8-10).
With respect to claim 13, Shelton et al. disclose that the firing member ([0300], lines 1-2, [0357], lines 8-14) exerts a first force ([0361], lines 17-22) on said staple drivers during a staple firing stroke to move said staple drivers from said unfired position toward said fired position.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. in view of Scheib et al.
With respect to claim 16, Shelton et al. disclose a replaceable staple cartridge in accordance with claim 9, including an outer shell defining a bottom surface of the staple cartridge ([0359], lines 1-3).  
Shelton et al. fail to disclose driver retention members configured to retain said staple drivers in their fired position.  
Scheib et al. disclose a replaceable staple cartridge 10000 (figure 14, col. 17, lines 7-11; col. 54, lines 31-32) including driver retention members 10027 (figure 16) configured to retain said staple drivers 10040 in their fired position (col. 57, lines 40-44).  Scheib et al. disclose that the driver retention members 10027 extend underneath the cartridge and support and retain the staple drivers within the cartridge.  Since Scheib et al. disclose that the driver retention members 10027 remain connected to the cartridge both before and after firing of the drivers, the driver retention members 10027 are considered to be configured to retain the staple drivers in their fired position.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace the outer shell of the Shelton et al. cartridge with the driver retention members configured to retain said staple drivers in their fired position as taught by Scheib et al., to support and retain the staple drivers within the cartridge.        
Response to Arguments
With respect to Applicant’s arguments regarding the objection to the drawings, Applicant argues that the entire invention need not be shown in a single drawing, but that at least one drawing must be provided to understand the subject matter.  
However, the drawings do not depict the combination of the driver retention members configured to retain staple drivers in their unfired position, and driver retention members configured to retain staple drivers in their fired position such that one of ordinary skill in the art would understand the claimed subject matter.  As noted by Applicant (Remarks, pp. 13-15), figures 23 and 24 depict driver retention members configured to retain staple drivers in their unfired position, and figure 35 depicts driver retention members configured to retain staple drivers in their fired position.  However, it is not clear how both driver retention members would be combined, since both driver retention members comprise an element or elements that is/are part of the staple driver itself.  Figures 23 and 24 depict driver retention members 10535’ configured to retain the staple drivers in their unfired position ([0288]); as shown in the figures and disclosed in [0288], the driver retention members 10535’ are positioned on a sidewall of the staple driver 10500’.  Figure 35 depicts driver retention members 13050 including a flexible tab 13252 on the staple cartridge that cooperates with a staple driver having an aperture 13525 on its sidewall, [0311]-[0314].  It is not clear in what manner the driver retention members configured to retain staple drivers in their unfired position, and driver retention members configured to retain staple drivers in their fired position would be combined in a single embodiment, such that one of ordinary skill in the art would understand the claimed subject matter.  Accordingly, the objection to the drawings is still deemed proper.   
Applicant’s arguments with respect to the rejection of claims 14-15 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.  Applicant argues that claim 14 recites that “a motivation force is required to motivate said staple driver from said fired position toward said base”. 
However, Applicant has not addressed the issue that movement of the staple drivers toward the base is not disclosed.  Movement of the staple drivers toward the base is not disclosed.  Further, a motivation force that moves a staple driver toward the base is not disclosed, and a person having ordinary skill in the art would not be able to make and use the invention as claimed.  The specification does not disclose movement of the staple drivers from a fired position toward said base.  There is no clear link between the written description and the claim language.  There is no disclosure of a motivation force or of any element that creates a motivation force.  There is no disclosure of what type of force the motivation force is.  Is the motivation force caused by gravity, or a driving force, or friction, or something else?  A motivation force that moves a staple driver from a fired position toward the base is not disclosed, and a person having ordinary skill in the art would not be able to make and use the invention as claimed.   Accordingly, the rejection of claims 14-15 under 35 U.S.C. 112(a) is still deemed proper.  
	With respect to the rejection of claim 9 under 35 U.S.C. 102(a)(1) over Shelton et al., Applicant’s arguments have been fully considered but are not persuasive.   
 Applicant argues that claim 9 recites that the driver retention members extend from the cartridge body into the staple cavities, and that the sidewalls of the staple cavities in Shelton ‘650 are the staple cavities – there are no retention members extending inwardly.  
However, Shelton et al. specifically disclose a cartridge body 642 and staple cavities 644 (figures 24 and 27, [0356], line 5), and retention members (retention features 610, figure 27, [0360], lines 1-13) extending from said cartridge body into said staple cavities.  See, for example, figure 27 that clearly shows the retention feature 610 extending from the side wall 608 and into the cavity 644c.  Therefore, Shelton et al. disclose “driver retention members extending from said cartridge body into said staple cavities”, as claimed in claim 9.  With respect to Applicant’s argument that the sidewalls of the staple cavities are the staple cavities in Shelton et al., this argument is not persuasive because Shelton et al. specifically disclose a cartridge body 642 and staple cavities 644 that are formed by the side walls 680, and retention features 610 that extend from the side walls.  The cavity is a space that is formed by the sidewalls; the sidewalls themselves are not the cavity.  The retention features extend into the cavity.   Accordingly, the rejection of claim 9 under 35 U.S.C. 102(a)(1) over Shelton et al. is still deemed proper.  
	Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 10-13 and 16, and these rejections are still deemed proper.  
Allowable Subject Matter
Claims 1-8 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“wherein each said driver retention member applies a retention force to an adjacent said staple driver to releasably prevent said adjacent staple driver from moving upwardly into its fired position and does not apply said retention force to said adjacent staple driver after said adjacent staple driver has been released”.
The closest prior art to Shelton et al. discloses a replaceable staple cartridge 640 comprising a cartridge body 642 comprising a deck surface 645; and a base; staple cavities 644; staples 600 removably positioned in the staple cavities 644; staple drivers 602, 603, 604, wherein each staple driver is movable upwardly from an unfired position to a fired position; a wedge sled configured to move the staple drivers from their unfired position to their fired position during a staple firing stroke; and driver retention members 610 configured to retain the staple drivers in their unfired position and releasably prevent said staple drivers from moving upwardly into their fired position prior to the wedge sled contacting the staple drivers during the staple firing stroke.  
The difference between the Shelton et al. reference and the claimed subject matter is that Shelton et al. does not disclose “wherein each said driver retention member applies a retention force to an adjacent said staple driver to releasably prevent said adjacent staple driver from moving upwardly into its fired position and does not apply said retention force to said adjacent staple driver after said adjacent staple driver has been released”.  The difference between the claimed subject matter and the Shelton et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Shelton et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Shelton et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.    
With respect to claims 2 and 4-8, these claims depend from claim 1, and are likewise allowable.
Regarding independent claim 3, the subject matter of claim 3 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 3 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“wherein said staple drivers comprise resilient tabs, wherein said driver retention members comprise windows defined in said cartridge body, and wherein said resilient tabs are configured to be received by said windows to retain said staple drivers in their unfired position”.
The closest prior art to Shelton et al. discloses a replaceable staple cartridge for use with a surgical instrument including a cartridge body, a deck surface and base, staple cavities and staples, staple drivers, a wedge sled, and driver retention members 610 configured to retain said staple drivers in their unfired position, in which the driver retention members comprise windows defined in said cartridge body.  
The difference between the Shelton et al. reference and the claimed subject matter is that Shelton et al. does not disclose “wherein said staple drivers comprise resilient tabs, wherein said driver retention members comprise windows defined in said cartridge body, and wherein said resilient tabs are configured to be received by said windows to retain said staple drivers in their unfired position”.  The difference between the claimed subject matter and the Shelton et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Shelton et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Shelton et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.    
Regarding independent claim 17: the subject matter of claim 17 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 17 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“wherein said driver retention members comprise resilient locking arms”. 
The closest prior art to Shelton et al. disclose a replaceable staple cartridge for use with a surgical instrument comprising a proximal end, a distal end, a cartridge body comprising a deck surface and a base, an elongate slot extending from the proximal end toward the distal end and defining a longitudinal axis, staple cavities, staple drivers 602, 603, 604 movably positioned in said staple cavities between an unfired position and a fired position, a firing member configured to move said staple drivers from said unfired position toward said fired position, and driver retention members 610 extending from said cartridge body into said staple cavities and configured to retain said staple drivers in their unfired position.  
The difference between the Shelton et al. reference and the claimed subject matter is that Shelton et al. does not disclose “wherein said driver retention members comprise resilient locking arms”.  The difference between the claimed subject matter and the Shelton et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Shelton et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Shelton et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.    
Regarding independent claim 18, the subject matter of claim 18 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 18 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“wherein each said driver retention member applies a retention force to an adjacent said staple driver to releasably prevent said adjacent staple driver from moving upwardly into its second position and does not apply said retention force to said adjacent staple driver after said adjacent staple driver has been released”.
The closest prior art to Shelton et al. discloses a surgical stapling instrument comprising an end effector comprising an anvil; and a staple cartridge jaw, and a staple cartridge 640 configured to be seated in the staple cartridge jaw, the staple cartridge comprising a cartridge body 642 comprising a deck surface 645; and a base; staple cavities 644 defined in the cartridge body; staples 600; staple drivers 602, 603, 604 configured to support the staples 600 in the staple cavities 644, wherein the staple drivers translate from a first position to a second position during a staple firing stroke, wherein each staple driver is closer to the base in the first position than when the staple driver is in the second position; a wedge sled configured to motivate the staple drivers from the first position toward the second position; and driver retention members 610 configured to hold the staple drivers in the first position and releasably prevent the staple drivers from moving upwardly into their second position prior to said staple firing stroke. 
The difference between the Shelton et al. reference and the claimed subject matter is that Shelton et al. does not disclose “wherein each said driver retention member applies a retention force to an adjacent said staple driver to releasably prevent said adjacent staple driver from moving upwardly into its second position and does not apply said retention force to said adjacent staple driver after said adjacent staple driver has been released”.  The difference between the claimed subject matter and the Shelton et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Shelton et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Shelton et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.    
 With respect to claims 19 and 20, these claims depend from claim 18, and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        26 August 2022